 


 HCON 275 ENR: Expressing support for designation of the week beginning on the second Sunday of September as Arts in Education Week.
U.S. House of Representatives
2010-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. CON. RES. 275 
 
 
December 22, 2010 
Agreed to 
 
CONCURRENT RESOLUTION 
Expressing support for designation of the week beginning on the second Sunday of September as Arts in Education Week. 
 
 
Whereas arts education, comprising a rich array of disciplines including dance, music, theatre, media arts, literature, design, and visual arts, is a core academic subject and an essential element of a complete and balanced education for all students; Whereas according to Albert Einstein, “After a certain high level of technical skill is achieved, science and art tend to coalesce in esthetics, plasticity, and form. The greatest scientists are artists as well.”;  
Whereas arts education enables students to develop critical thinking and problem solving skills, imagination and creativity, discipline, alternative ways to communicate and express ideas, and cross-cultural understanding, which supports academic success across the curriculum as well as personal growth outside the classroom; Whereas the nonprofit arts sector contributes to the economy and plays an important role in the economic health of communities large and small with direct expenditures of wages and benefits as well as goods and services; 
Whereas to succeed in today’s economy, students must masterfully use words, images, sounds, and movement to communicate; Whereas as the Nation works to strengthen its foothold in the 21st century global economy, the arts equip students with a creative, competitive edge; 
Whereas where schools and communities are delivering high-quality learning opportunities in, through, and about the arts for children, extraordinary results occur; Whereas studies have shown that schools with large populations of students in poverty can be transformed into vibrant hubs of learning through arts education; 
Whereas studies have also found that eighth graders from underresourced environments who are highly involved in the arts have better grades, less likelihood of dropping out by grade ten, have more positive attitudes about school, and are more likely to go onto college; Whereas attracting and retaining the best teachers is vital and can be achieved by ensuring that schools embrace the arts, becoming havens for creativity and innovation; 
Whereas arts education has the power to make students want to learn not just within the arts, but other areas of study; Whereas art is integral to the lives of many United States citizens and can improve the vitality of communities and the Nation; and 
Whereas the week beginning on the second Sunday of September would be an appropriate week to designate as Arts in Education Week: Now, therefore, be it  That Congress— 
(1)supports the designation of Arts in Education Week; (2)calls on governors, mayors, and other elected officials from across the United States to issue proclamations to raise awareness of the value and importance of arts in education; and  
(3)encourages the President to issue a proclamation encouraging the people of the United States to observe such week with appropriate activities.  Clerk of the House of Representatives.Secretary of the Senate. 